DETAILED ACTION
Claims 1-20 and 26-30 are pending examination in this Office action.
Claims 1, 13 and 26 are independent.
Claims 21-25 have been cancelled.
Claims 26-30 are new.
This Office action is final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The rejection under 35 U.S.C. 101 from the previous Office action has been withdrawn in view of the amended claims.

Claim Rejections - 35 USC § 103
Claims 1-6, 8-10, 13-18 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijngaarden, et al. (US Patent Publication 2012/0210325 A1) in view of Archer, et al. (US Patent Publication 2009/0307036 A1).
The teachings for van Wijngaarden as disclosed in the previous Office actions are hereby incorporated by reference to the extent applicable to the amended claims.
Regarding claim 1, van Wijngaarden teaches a computer device, comprising:
	one or more processors [0045];
variable power is received by the one or more processors based on a control from the operating system or power aware scheduling application, consequently, the system must inherently employ a power control unit], wherein the power control unit is to:
receive a first power information including a first priority information for a first application that is to be operated on the one or more processors [0113-0114; the application profile indicates application specific parameters including priority level (criticality) and the estimated power required to completean application] [0004;  power consumption per application] [0058; power consumption per each task is estimated], 
and a second power information including a second priority information for a second application that is to be operated on the one or more processors, wherein the first priority information is different from the second priority information [0114; an application profile includes an application power threshold which is the estimated power required to complete a given application from the start, plus, the minimum power required for critical applications] [0058, 0061;  a power-aware task scheduler estimates the power consumption necessary for each task, and subsequently, disposes of each task by scheduling it, monitoring it, suspending it, or terminating it; and an application profiler contains profiles for each application, or at least for categories of applications, and data in an application profile may include a type of application its priority class].
van Wijngaarden may not explicitly teach determine, based on the first priority information, a first power consumption of the one or more processors when the first application is operated on the one or more processors; and determine, based on the second priority 
However, Archer teaches another computing device including:
	one or more processors [0025; each computer node may include a plurality of processors] wherein the device is configured to:
receive a first power information including a first priority information for a first application that is to be operated on the one or more processors [0049; the execution priority assigned to each application is a value that specifies the order in which each application should be executed relative to the execution of the other applications.] [0050; different power consumption is realized for different applications . . . a power conservation action may be implemented by switching the order in which applications are executed (priorities) . . an application that results in low power consumption may be executed instead of an application that results in high power consumption.  Such a power consumption action may be carried out by assigning a new execution priority to one or more of the applications upon reaching the predetermined power consumption threshold.] [0077; different applications utilize compute node hardware in different ways, thereby resulting in different power consumption for the different applications.  Applying one or more power conservation actions may therefore be carried out by assigning a new execution priority to one or more of the applications], 
and a second power information including a second priority information for a second application that is to be operated on the one or more processors, wherein the first priority information is different from the second priority information [0049; the execution priority assigned to each application is a value that specifies the order in which each application should be executed relative to the execution of the other applications.] [0050; different power consumption is realized for different applications . . . a power conservation action may be implemented by switching the order in which applications are executed (priorities) . . an application that results in low power consumption may be executed instead of an application that results in high power consumption.  Such a power consumption action may be carried out by assigning a new execution priority to one or more of the applications upon reaching the predetermined power consumption threshold.] [0077; different applications utilize compute node hardware in different ways, thereby resulting in different power consumption for the different applications.  Applying one or more power conservation actions may therefore be carried out by assigning a new execution priority to one or more of the applications];
determine, based on the first priority information, a first power consumption of the one or more processors when the first application is operated on the one or more processors [0049; the execution priority assigned to each application is a value that specifies the order in which each application should be executed relative to the execution of the other applications.] [0050; different power consumption is realized for different applications . . . a power conservation action may be implemented by switching the order in which applications are executed (priorities) . . an application that results in low power consumption may be executed instead of an application that results in high power consumption.  Such a power consumption action may be carried out by assigning a new execution priority to one or more of the applications upon reaching the predetermined power consumption threshold.] [0077; different applications utilize compute node hardware in different ways, thereby resulting in different power consumption for the different applications.  Applying one or more power conservation actions may therefore be carried out by assigning a new execution priority to one or more of the applications]; and 
the execution priority assigned to each application is a value that specifies the order in which each application should be executed relative to the execution of the other applications.] [0050; different power consumption is realized for different applications . . . a power conservation action may be implemented by switching the order in which applications are executed (priorities) . . an application that results in low power consumption may be executed instead of an application that results in high power consumption.  Such a power consumption action may be carried out by assigning a new execution priority to one or more of the applications upon reaching the predetermined power consumption threshold.] [0077; different applications utilize compute node hardware in different ways, thereby resulting in different power consumption for the different applications.  Applying one or more power conservation actions may therefore be carried out by assigning a new execution priority to one or more of the applications] [0057; the service application of Fig 2 operates generally for budget-based power consumption for application execution on a plurality of compute nodes according to embodiments of the present invention by:  assigning an execution priority to each of one or more applications; executing on the plurality of compute nodes, the applications according to the execution priorities assigned to the applications at an initial power level provided to the compute nodes until a predetermined power consumption threshold is reached; and applying, upon reaching the predetermined power consumption threshold, one or more power conservation actions to reduce power consumption of the plurality of compute nodes during execution of the applications].

Claims 2-6, 8-10, and 14-18 are rejected as being obvious in view of the teachings of van Wijngaarden and Archer as disclosed above and the teachings of Wijngaarden as disclosed in the previous Office action.
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Archer before the effective filing date of the present application.
Claim 13 recites a method having substantially the same limitations of the device of claim 1 and is rejected for the same reasons.
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Archer before the effective filing date of the present application.
Claim 26 recites a computer-readable medium having substantially the same limitations of the device of claim 1 and is rejected for the same reasons.

Claim 27 recites a computer-readable medium having substantially the same limitations of the device of claim 2 and is rejected for the same reasons.
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Archer before the effective filing date of the present application.
Regarding claim 28, van Wijngaarden in view of Archer teaches a computer-readable media of claim 26, and further teaches wherein the first application includes a thread of a program for gathering data, a thread of a program for downloading traffic information, a thread of a program for in-vehicle infotainment, a thread of a program for assisted driving, a thread of a program for controlling an instrument panel, a thread of a program for controlling a camera [0045; applications may control cameras or sensors], or a thread of a program for controlling a sensor [0045; applications may control cameras or sensors].
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Archer before the effective filing date of the present application.
Claim 29 recites a computer-readable medium having substantially the same limitations of the device of claim 3 and is rejected for the same reasons.
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Archer before the effective filing date of the present application.
Claim 30 recites a computer-readable medium having substantially the same limitations of the device of claim 5 and is rejected for the same reasons.
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Archer before the effective filing date of the present application.

Claims 7, 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijngaarden, et al. (US Patent Publication 2012/0210325 A1) in view of Archer, et al. (US Patent Publication 2009/0307036 A1) and further in view of Chen, et al. (US Patent Publication 2014/0365790 A1).
Claims 7, 11, 12, 19 and 20 are rejected as being obvious in view of the teachings of Wijngaarden and Archer as disclosed above and in the previous Office action and further in view of the teachings of Chen as disclosed in the previous Office action.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Chen with van Wijngaarden and Archer before the effective filing date of the present application.  Both van Wijngaarden and Archer are in the same field of endeavor (managing limited power based on the specific power consumption and priorities of applications running on a mobile device).  Furthermore, both van Wijngaarden and Archer are directed to the same problem to be solved (distributing a finite amount of battery power to different applications that have different power consumption requirements and different priority level).  Archer specifically teaches assigning priorities to applications corresponding to power usage information and that different applications have different priorities and power levels [0050, 0052, 0077].  One of ordinary skill in the art would have motivation to use the priority and power consumption system from Archer to more efficiently operating the application scheduling system from van Wijngaarden.
Van Wijngaarden in view of Archer teaches considering application parameters (power requirements, application class, application criticality application priority) to determine power budgets for specific applications and to control power allotted for the applications.  Chen teaches additional techniques for managing battery power in a mobile device.  Chen teaches reserving .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 and 26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Han, et al. (US Patent Publication 2017/0185134 A1), teaches an electronic device and a method for managing power of the  electronic device, in which power consumption of the electronic device is  controlled based on at least one of a power value which is inputted to or 
outputted from a power management integrated circuit/  Han teaches identifying priority of running applications and controlling to change power consumption values based on the priority information [Fig 17, 0183].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        23 November 2021